DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the water vapor conduit system”, there is insufficient antecedent basis for this limitation in the claims.  The examiner is interpreting this to be -the gas conduit system-.
Claims 15 and 17 recite “the gas conduit system”, there is insufficient antecedent basis for this limitation in the claims.  Th examiner is interpreting these claims to be dependent from claim 9.
Claim 16 also seems like the language should be changed to -gas conduit system- and depend from claim 9 since claim 8 already mentions a greenhouse, although the claim as it is, isn’t being rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (US Patent No. 7,788,876).
Regarding claims 1 and 9:
	Yasui teaches an insulation system, comprising: a water vapor generation system comprising at least one of a water heating element (the examiner notes this is inherent to a misting device 55a of Yasui or at the very least an equivalent thereof), a water cooling element, or a water diffusing element (the misting device 55a can also be considered a water diffusing element or at least the part that releases/diffuses the mist), wherein the water vapor generation system conditions the water vapor through at least one of heating, cooling, or diffusing water or the water vapor (through 55a); a water vapor movement system (55b) in communication with the water vapor generation system; and a water vapor conduit system (55c with 51 and 52) in communication with the water vapor movement system, wherein the water vapor movement system causes the water vapor to be injected into the water vapor conduit system to change insulation characteristics of a space in proximity to the water vapor conduit system, and wherein the water vapor conduit system comprises an at least partially transparent material (51 and 52 are transparent).

Regarding claims 7 and 15:
	Yasui teaches wherein the water vapor conduit system comprises at least one tube portion (55c) in communication with a cavity formed by two planar transparent members (51 and 52).

Regarding claims 8 and 16:
	Yasui teaches wherein the water vapor conduit system forms part of at least one of a roof or a wall of a greenhouse structure (see at least column 1, lines 14-15).

Regarding claim 13:
	Yasui teaches wherein the gas movement system causes the treated gas to be injected (through 55b) or removed from the gas conduit system to change sun exposure to the space in proximity to the gas conduit system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of WO03014486A2 (hereinafter ‘486 - attached with machine translation).
Regarding claims 2 and 10:
	Yasui teaches the water vapor movement system further causes the water vapor to be injected from the water vapor conduit system to change insulation characteristics of the space in proximity to the water vapor conduit system.
	Yasui fails to disclose the water vapor is removed.
	‘486 teaches a water vapor movement system similar to Yasui including removing gas/water vapor (see line 170) using a vacuum pump (26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui with the teachings of ‘486 to include a vacuum pump, in order to allow the space to be evacuated to change the insulation/transparency conditions back if necessary such as to allow the plants within the building to receive adequate sunlight.

Regarding claims 3 and 11:
	Yasui modified above teaches the water vapor movement system comprises at least two of a fan element (55b of Yasui), a vacuum element (26 of ‘486 as modified above), and a valve element (see lines 447-448 of ‘486 as modiifed above where the gas line can be shut off, implying a valve element).

Regarding claim 4:
	Yasui modified above teaches the water vapor movement system comprises one of a dehumidifier or a wet vacuum (vacuum 26 of ‘486 can be considered a wet vacuum).

Regarding claim 5:
	Yasui modified above teaches wherein the water vapor movement system causes the water vapor to be injected or removed from the water vapor conduit system to change sun exposure to the space in proximity to the water vapor conduit system (see at least column 1, lines 35-39).

Regarding claim 17:
	Yasui modified above teaches the gas conduit system comprises an opaque material (it would appear the tube 55c leading to the cavity is opaque however to the extent applicant feels this is untrue it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubing be opaque since this is a known equivalent tubing line to have it either transparent of colored/opaque well known throughout the art to be interchangeable).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Isaacson (US Patent No. 8,875,526).
Regarding claims 12 and 14:
	Yasui modified above teaches wherein the gas movement system causes the treated gas to be removed from the gas conduit system.
	Yasui fails to disclose the removing is by injecting at least one of dehumidified air or an inert gas into the gas conduit system.
	Isaacson teaches moving water vapor/humidified air from systems similar to Yasui above, including using a dehumidifier (see column 7, lines 29-41, where the dehumidifier injects dehumidified air to lower humidity).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui with the teachings of Isaacson to include a dehumidifier as opposed to a vacuum pump since both are art equivalents for reducing water vapor within a closed system.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of ‘486 as applied to claim 2 above, and further in view of Isaacson.
Regarding claim 6:
	Yasui modified above teaches wherein the water vapor movement system causes the treated gas to be removed from the water vapor conduit system.
	Yasui fails to disclose the removing is by injecting at least one of dehumidified air or an inert gas into the water vapor conduit system.
	Isaacson teaches removing water vapor/humidified air from systems similar to Yasui in view of ‘486 as modified in claim 2 above, including using a dehumidifier (see column 7, lines 29-41, where the dehumidifier injects dehumidified air to lower humidity).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui with the teachings of Isaacson to include a dehumidifier as opposed to a vacuum pump since both are art equivalents for reducing water vapor within a closed system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP5997855B1 - injecting mist between two transparent screens.
Duforestel et al (US Patent No. 9,481,996) - insulating panel with varying insulation properties
MacGregor et al (US Patent No. 8,336,822) - insulating panel with varying insulation properties
Hebert (US Patent No. 6,442,903) - insulative covering for building
Davis (US Patent No. 6,000,170) - inflatable light shutter
Moe (US Patent No. 5,014,481) - insulating panel with varying insulation properties
Stevens (US Patent No. 4,160,523) - insulation panel for plants
Laing et al (US Patent No. 3,920,953) - insulating panel with varying insulation properties



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762